HELENE N. WHITE, Circuit Judge,
dissenting.
I respectfully dissent. Miller reported what she reasonably understood to be an offer of money in exchange for Curl-Step-ney’s implementing a protocol involving Abbott’s products. Had Curl-Stepney accepted the offer and implemented a protocol that promoted an Abbott nutritional product to Medicaid or Medicare patients resulting in claims for reimbursement, an FCA violation would have reasonably re-suited. Miller’s claim should not depend on the integrity or good judgment of the person to whom the inducement was offered. It was reasonable for her to fear that if the offer went unreported, it might happen again. The fact that she did not articulate her motivation using those words but expressed a more, general belief that any offer of consideration was an unlawful “quid pro quo” does not negate the fact that if accepted, the offer could have constituted a violation of the FCA, and that it was objectively reasonable for an employee to believe that reporting such an offer would prevent future violations of the FCA. Moreover, although Miller’s understanding of what constitutes an FCA violation was inaccurate, employees are not required to know the intricacies of the FCA, and Miller testified that she thought Berry’s offer violated the FCA and AKS. See McKenzie v. BellSouth Telecomms., Inc., 219 F.3d 508, 516 (6th Cir.2000); U.S. ex rel. Schweizer v. Oce N.V., 677 F.3d 1228, 1238 (D.C.Cir.2012). Because the FCA anti-retaliation provision should be interpreted broadly to protect reports intended to prevent fraud on the government, see McKenzie, 219 F.3d at 516, I would leave it to the jury to decide whether Miller held an objectively reasonable belief that she was acting to stop an FCA violation.1
I would reverse and remand for trial.

. I recognize that Miller has additional hurdles to clear to obtain reversal. Miller established a prima facie case and evidence of pretext by presenting evidence that shortly after her report of Berry's offer, Bailey began unfairly documenting performance issues to construct a record of poor performance that was eventually used to justify her termination, and also denied requested trairiing for a critical certification exam. Because Bailey provided all of Miller’s performance evaluations and graded Miller's certification exams, Miller’s testimony 'disputing the accuracy of those assessments creates a genuine dispute *564of material fact about whether Miller’s employment was terminated because of her report of Berry’s offer and whether Abbott's reason for terminating her employment— which was based primarily on Bailey’s reports about Miller’s performance — was pre-textual.